        Case 2:20-cv-01078-GGH Document 7 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HALLIS R. SISCO,                                  No. 2:20-cv-01078 GGH P
12                       Petitioner,
13                       v.                             ORDER
      STANISLAUS COUNTY
14
      SHERIFF’SDEPARTMENT,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. In his

20   application, petitioner challenges a conviction issued by the Stanislaus County Superior Court.

21   Stanislaus County is part of the Fresno Division of the United States District Court for the Eastern

22   District of California. See Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court. This court

26   will not rule on petitioner’s request to proceed in forma pauperis.

27          Good cause appearing, IT IS HEREBY ORDERED that:

28          1. This court has not ruled on petitioner’s request to proceed in forma pauperis;
                                                       1
        Case 2:20-cv-01078-GGH Document 7 Filed 07/08/20 Page 2 of 2

 1           2. This action is transferred to the United States District Court for the Eastern District of
 2   California sitting in Fresno; and
 3           3. All future filings shall reference the new Fresno case number assigned and shall be
 4   filed at:
                            United States District Court
 5                          Eastern District of California
                            2500 Tulare Street
 6                          Fresno, CA 93721
 7   Dated: July 8, 2020
                                                 /s/ Gregory G. Hollows
 8                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
